El Juez PresideNte Sr. HerNÁNDez,
emitió la opinión del tribunal.
En 9 de febrero de 1911, las Sras. Concepción y Josefina Yeve, con sus respectivos esposos José S.. Belaval y Prizco Vizcarrondo, presentaron demanda enmendada ante la Corte de Distrito del Distrito Judicial de Hnmacao contra “The Fa-jardo Sugar G-rowers’ Association,” suplicando se dictara sentencia por la que se declarara haber lugar al desahucio de la demandada, representantes y empleados y se les orde-nara el desalojo de la finca “Aurora” de que las demandantes eran dueñas, con las costas y honorarios a cargo de la corpora-ción demandada.
A dicha demanda se opuso la parte demandada y cele-brado el juicio, la corte dictó sentencia en doce de atiril de 1911 declarando sin lugar la demanda, con las costas a la parte actora, la que interpuso recurso de apelación para ante esta Corte Suprema.
En su alegato escrito la representación de la parte ape-lante limita a tres los hechos alegados en su demanda y esos hechos son los siguientes:
Io. Falta de pago del precio del arrendamiento según los términos convenidos en escritura de 31 de marzo de 1906.
2o. Haber permitido la corporación demandada que la “The Fajardo Development Co.” haya establecido servidum-bre de paso de un ferrocarril por la hacienda “Aurora” y conectado en dos lugares la vía del ferrocarril de esa corpo-ración con la de la “Esperanza Central Sugar Co.,” todo sin consentimiento de las dueñas de la “Aurora” y haciendo desmerecer esa finca con perjuicio de las dueñas.
3o. Haber usado de la hacienda “Aurora” los arrendata-rios y ocupantes sin la diligencia de un padre de familia, talando, cortando y destruyendo la mayor parte de los mon-*285tes, sin haber replantado ninguna porción de ellos, con cuyos actos, no pactados, .lian lieclio desmerecer dicha finca.
De esos hechos deriva la parte apelante las cansas de de-sahucio comprendidas en los números- 2°., 3o. y 4o. del artículo 1472 del Código Civil, a saber:
2o. Palta de pago en el precio convenido.
3o. Infracción de cualquiera de las condiciones estipuladas en el contrato.
4o. Destinar la cosa arrendada a usos o servicios no pac-tados que la hagan desmerecer, o no sujetarse en su uso a lo que se ordena en el número 2o. del artículo 1458.
Ese artículo en su número 2o. establece que el arrendata-rio está obligado a usar de la cosa arrendada como un dili-gente padre de familia, destinándola al uso pactado y en de-.fecto de pacto, al que se infiera de la naturaleza de la cosa arrendada según la costumbre de la tierra.
Con relación a la primera causa que se alega para el desa-hucio,'han resultado comprobados en el juicio los siguientes hechos:
(a) Por escritura pública de 31 de marzo de 1906 D. José S. Belaval, como apoderado de su esposa Doña Concepción Yeve y Doña Josefina Veve de Vizcarrondo otorgaron a favor de “The Esperanza Central Sugar Co.” contrato de arrenda-miento de la hacienda “Aurora” de que aquellas son dueñas, por término de once años y precio de $2,400 el primer año y $4,800 cada uno de los años siguientes, cantidades que debían ser pagadas por la arrendataria a las condueñas por mitad y por semestres adelantados en los días Io. de julio y Io. de enero de cada año, habiéndose convenido expresamente que si la arrendataria o sus causahabientes dejaran de pagar cual-quier semestre oportunamente, tendrían las dos arrendadoras la facultad de rescindir cada una por su parte el contrato y promover el desahucio inmediato de la finca o continuarlo si lo creyeran conveniente, reclamando el pago de lo adeudado en la correspondiente vía.
(b) Todos los bienes y derechos de “The Esperanza Cen*286tral Sugar Co.” fueron vendidos en pública subasta por el Marshal de la Corte de Distrito de los E. U. para Puerto Rico, habiéndose otorgado la correspondiente escritura de venta en 12 de julio de 1909 a favor de “The Colonial Sugar Co.,” a cuya corporación fue adjudicado el contrato de arrenda-miento de la hacienda “Aurora.”
(c) Por otra escritura otorgada en New York a 17 de no-viembre de 1909 “The Colonial Sugar Co.” traspasó y ena-jenó a favor de “The Fajardo Sugar Growers’ Association” varios contratos de arrendamiento, entre ellos el de la hacienda “Aurora,” bajo las mismas estipulaciones que lo re-gulaban.
(d) El canon correspondiente al semestre de arrenda-miento de enero a julio de 1910, que debía ser pagado por adelantado en Io. de enero citado, fué satisfecho mediante cheques expedidos por Don Jorge Bird León a favor de las arrendadoras, Doña Concepción y Doña Josefina Yeve, y a cargo del Banco Territorial y Agrícola en 29 de diciembre de 1909, habiendo sido endosado uno de los cheques a favor del American Colonial Bank y el otro a favor de Bird y Barceló.
(e) Para pagar el canon de arrendamiento de julio a diciembre de 1910 que debía ser satisfecho en Io. de dicho julio, envió la parte demandada, por conducto de sus abogados, a cada una de las demandantes un documento de depósito he-cho en el American Colonial Bank por la suma de $1,200 en 27 de junio anterior, habiendo devuelto Doña Concepción el documento de depósito a ella remitido por observar en el mismo notable error y por si la remitente estimaba conve-niente rectificarlo, según expresa dicha Señora en carta del 30 del propio junio. En otra carta del 6 de julio siguiente la misma Doña Concepción reiteró la devolución del documento por subsistir el mismo error a que se había referido. Tam-bién Doña Josefina Yeve devolvió el 30 de junio de 1910 el documento de depósito a su favor.
(/) 'Por actas notariales de 11 y 12 de julio de 1910, res-pectivamente fueron requeridas Doña Josefina y Doña Con-*287cepción. Yeve por ante notario para qne aceptaran los dos documentos de depósito de qne se deja hecho mérito en pago del canon del semestre de arrendamiento de julio a diciem-bre de 1910, pues de otro modo se haría la consignación en forma, habiéndose negado una y otra señora a recibir en pago tales documentos de depósito.
(g) “The Fajardo Sugar Growers’ Association” acudió entonces a la Corte de Distrito de Hum acao para que se tu-viera por hecha la consignación de los $2,400 mediante los dos certificados de depósito ya referidos, y dicha corte por orden de 19 de julio de 1910 ordenó qne esos certificados que-daran bajo la guarda y custodia del secretario de la corte, como representativos de las cantidades que debían ser satis-fechas a Doña Josefina y Doña Concepción Yeve para cubrir el semestre de arrendamiento de la hacienda “Aurora” co-rrespondiente a los meses de julio a diciembre de 1910.
(h) La orden expresada fué notificada primero a Doña Josefina Veve y en 13 de diciembre del año expresado a Doña Concepción Veve y a su esposo Don José S. Belaval, quienes al día siguiente impugnaron por escrito la consignación he-cha, sin que aparezca del récord la resolución qne sobre ella dictara la corte; apareciendo sí qne con fecha 28 de diciembre citado los abogados de “The Fajardo Sugar Growers’ Association” solicitaron de la corte se tuvieran por retirados los certificados de depósito y sustituidas las cantidades que re-presentaban por billetes de los Estados Unidos, a lo que ac-cedió la corte disponiendo por orden ele 31 de diciembre la sus-titución pedida, con cuyo motivo los esposos Veve-Belaval presentaron moción para qne fuera anulada dicha orden, mo-ción que fué argumentada por las partes, sin qne conste la resolución que recayera.
(i) En cnanto al semestre de arrendamiento de enero a junio de 1911, consta que con fecha 31 de diciembre de 1910 tanto los esposos Veve-Belaval como Doña Josefina Veve fue-ron requeridos para que aceptaran el pago, cuyo requeri-miento respecto de los esposos citados fué repetido en 3 de *288enero siguiente: y como por ninguno de ellos se verificara la aceptación, la corte ele Humacao por orden de 7 de enero si-guiente ordenó el depósito en poder del secretario de la canti-dad de $2,400 en billetes del Tesoro nacional consignados por “The Fajardo Sugar Growers’ Association” a favor de las arrendatarias y en proporción de una mitad a cada una de ellas para cubrir el semestre indicado, quedando la referida cantidad a disposición de las mismas.
De los hechos expuestos se desprende que la parte deman-dada como causahabiente de los derechos de “The Esperanza Central Sugar Co.” desde 17 de noviembre de 1909 ha debido pagar hasta la fecha de la interposición de la demanda y por adelantado tres semestres de arrendamiento, el primero, de enero a junio de 1910, el segundo de julio a diciembre del mismo año y el tercero de enero a junio de 1911.
Sobre el pago del 'canon correspondiente al semestre de enero a junio de 1910 fué satisfecho oportunamente mediante cheques que aceptaron y cobraron las arrendadoras sin re-paro alguno; y ellas en su alegato escrito no impugnan la validez de ese pago ni tampoco podían impugnarlo legalmente por la razón de que nadie puede ir contra sus propios actos. La impugnación se contrae al pago de los cánones de arrenda-mientos correspondientes a los semestres de junio a diciembre de 1910 y de enero a junio de 1911.
En cuanto al pago del semestre de arrendamiento de ju-lio a diciembre de 1910 alega la parte apelante que el ofreci-miento de pago hecho a Doña Josefina Yeve mediante docu-mentos de depósito expedidos a su favor en 27 de junio del mismo año es ineficaz en derecho: Io. porque ese ofrecimiento se hizo tres días antes de vencerse el término del pago fijado para el Io. de julio del año 1910 y después se repitió a los cinco días de vencido dicho término: 2o. porque el ofrecimiento se hizo a Doña Concepción y a Doña Josefina Yeve y no a sus respectivos esposos Don José S. Belaval y Don Prisco Vizca-rrondo: 3o. porque el ofrecimiento de pago se hizo en un docu-mento mercantil y no en la especie pactada.
*289Examinemos esas razones a la lnz de los preceptos legales aplicables al caso.
Establece el artículo 1092 del Código Civil que las obliga-ciones para cuyo cumplimiento se liaya señalado nn dia cier-to, sólo serán exigióles cuando el día llegue; y bajo ese pre-cepto legal es indudable que las demandantes no podían recla-mar a la demandada antes del Io de julio del año 1910 el pago’ del canon del arrendamiento correspondiente al semestre de julio a diciembre de dicbo año; pero ¿podía la demandada ve-rificar ese pago, como trató de hacerlo, en 27 de junio anterior o sea cuatro días antes de vencerse la obligación de pago ? A esa pregunta no vacilamos en contestar afirmativamente, invocando el artículo 1094 del Código citado, según el cual, siempre que en las obligaciones se designa un término se presume establecido en beneficio de acreedor y deudor, a no ser que del tenor de aquéllas o de otras circunstancias resultara haberse puesto en favor del uno o del otro.
Examinada la escritura de arrendamiento de 31 de marzo de 1906, en la que radica el derecho de la parte demandada a poseer la hacienda “Aurora” de las demandantes, encontra-mos que en favor de éstas fué que se estableció el beneficio de recibir por adelantado el precio del canon de los semestres de arrendamiento, y en perjuicio de la parte arrendataria la obli-gación de verificar el pago en esa forma. De ahí que con el pago hecho antes del día fijado se ampliaba el beneficio de la parte arrendadora, sin que por ésta se haya alegado ni demos-trado que con el anticipo se le causara perjuicio alguno. Ve-rificado pues el ofrecimiento de pago en 27 de junio de 1910, antes de que llegara el día primero de julio en que vencía la obligación, y redundando ese pago en beneficio de los intereses del acreedor y en perjuicio de los del deudor, es claro que tal anticipo entrañaba el cumplimiento de la obligación para el día de su vencimiento. T tan es así, que las Sras. deman-dantes aceptaron el pago del cañón del semestre de arrenda-miento de enero a junio de 1910, aunque los cheques para el *290pago fueron expedidos en 29 de diciembre de 1909 o sea tres días antes del vencimiento de la obligación.
flay además con respecto al canon de arrendamiento de los meses de julio a diciembre de 1910, que el pago se verifi-caba en documentos de depósito expedidos en 27 de junio del mismo año, contra cuya admisión como tales o por ser prema-turos no oponían reparos las demandantes, sino que estaban dispuestas a aceptarlos cuando se rectificara el error que en ellos observaron y que no expresaban cual fuera. Si no les convenía recibir el dinero depositado basta el día Io. de julio, árbitros eran de dejar el dinero depositado para recibirlo pre-cisamente en la fecba indicada.
Con lo dicbo dejamos establecido que el ofrecimiento de pago becbo en 27 de junio de 1910 fué eficaz en derecho por razón del tiempo en que se bizo, atendidas todas las circuns-tancias del caso, aunque se hiciera con anterioridad al venci-miento de la obligación.
T el ofrecimiento de pago se bizo a quien podía hacerse, en cumplimiento de lo que previene el artículo 1130 del Código Civil. No era necesario hacerlo a los respectivos esposos de las Sras. Concepción y Josefina Yeve: Io. porque ellas fueron las que otorgaron el contrato de arrendamiento de la hacienda “Aurora” de que eran dueñas, a favor de “The Esperanza Central Sugar Co.” de cuyos derechos es boy causa-habiente la sociedad demandada, y eran por tanto las que prima facie tenían derecho al pago: 2o. porque en ese mismo contrato' se estipuló que el pago se haría por la arrendataria a las condueñas, teniendo las dos arrendadoras por falta de pago el derecho de rescindir el contrato y de promover el de-sahucio si así les convenía, reclamando el pago de lo adeudado •en la vía correspondiente: 3o. porque Don José S. Belaval y Don Prisco Vizcarrondo no han impugnado la validez de dicha estipulación en el presente juicio ni aparece que lo hayan he-cho fuera del mismo, con la particularidad de que Belaval co-mo apoderado de su esposa intervino en el contrato de arren-damiento: 4". porque Doña Concepción y Doña Josefina Yeve *291aceptaron el pago del canon de arrendamiento correspon-diente al semestre de enero a junio de 1910 sin hacer la mas ligera indicación acerca de qne sns esposos fueran los qne tu-vieran derecho a percibirlo como tampoco éstos han hecho reclamación alguna, dando así lngar todos con sn proceder a qne si la parte demandada incnrrió en el error qne se le im-puta, dicho error fuera originado por el proceder de las arren-dadoras y sns esposos: y 5o. porque el artículo 160 del Código Civil preceptúa qne cada uno de los cónyuges tiene la libre disposición y administración de sus bienes propios; y como la hacienda “Aurora” pertenece en propiedad a las deman-dantes en virtud de cuyo título fue qne la arrendaron por pro-pio derecho a “The Esperanza Central Sugar Co.” y el cobro de los cánones de ese arrendamiento es un acto de administra-ción, es claro que el ofrecimiento de pago del canon de arren-damiento de que se trata fue bien hecho a l$s mismas por la demandada. T conste que no discutimos si hubiera sido tam-bién legal en el caso de que se hubiera hecho a los esposos de las arrendadoras, teniendo en cuenta que con arreglo al artí-culo 1327 del Código Civil, el marido será el administrador de la sociedad de gananciales, que según el 159, el marido será el administrador de la sociedad conyugal salvo estipulación en contrario y que según el número 3o. del 1316, deben reputarse bienes gananciales los frutos, rentas o intereses percibidos o devengados durante el matrimonio procedente de los bienes comunes o de los peculiares de cada uno de los cónyuges. Lo que si sostenemos en el presente caso, es que con arreglo a los hechos y la ley el ofrecimiento de pago se hizo a quien podía hacerse.
Y tampoco al ofrecerse el pago en documentos de depósitos fué infringido el artículo 1138 del Código Civil, que dice así:
“El pago de las deudas de dinero deberá hacerse en la especie pactada, y no siendo posible entregar la especie, en la moneda de plata u oro que tenga curso legal en Puerto Rico.
“La entrega de pagarés a la orden o letras de cambio u otros documentos mercantiles, sólo producirá los efectos del pago cuando *292hubiesen sido realizados, o cuando por culpa del acreedor se hubiesen perjudicado.
“Entre tanto la acción derivada de la obligación primitiva que-dará en suspenso.' ’
Con arreglo a los preceptos legales transcritos las deman-dantes no estaban en la obligación de aceptar el pago del se-mestre de arrendamiento de julio a diciembre de 1910, reci-biendo los documentos de depósitos enviados por la parte de-mandada; pero como ellas no rechazaron en absoluto tales documentos sino que los devolvieron por observar en los mis-mos notable error que debía ser rectificado, claro es que mani-festaron su propósito de aceptarlos, siempre que se hiciera la rectificación.
Ese notable error que las demandantes no expresaron cual fuera, ni estaban en el deber de expresarlo al verificar la de-volución, quedó .sujeto a la apreciación que en su día hiciera la autoridad judicial de la razón de la negativa de las acree-doras, cuando fuera impugnada por ineficaz en derecho la consignación de la cosa debida, por no ajustarse estricta-mente a las disposiciones que regulan el pago.
Dicho error consistió según explican los apelantes en su alegato ante esta Corte Suprema, en que tales documentos se habían extendido a nombre de las demandantes y no al de sus esposos, y ya dejamos establecido que el ofrecimiento de pago se hizo a quien podía hacerse. Y no puede alegarse' que la consignación quedó sin electo por haberse retirado los do-cumentos de depósito después de haber sido admitidos por la autoridad judicial de Humacao, pues fueron sustituidos por los mismos valores que representaban, y ante esa sustitución no podía quedar subsistente la obligación de la parte deman-dada.
Sostiene la parte apelante que las operaciones de ofreci-miento de pago, de requerimiento y de consignación han de verificarse en el mismo día en que el pago debió haberse he-cho, aunque en momentos sucesivos de ése mismo día, mien-tras que del juicio resulta que aquellos actos tuvieron lugar *293en días distintos, verificándose la consignación 19 días des-pués del vencimiento de la obligación, o del día fijado para el pago.
Entre los preceptos legales que regulan el' ofrecimiento del pago y la consignación, comprendidos en los artículos 1144 al 1149 del Código Civil, no encontramos uno sólo que es-tablezca la doctrina sostenida por la parte apelante, y si bien el artículo 1145 establece que la consignación será ineficaz, si no se ajusta estrictamente a las disposiciones que regulan el pago, esas disposiciones que son las comprendidas en los ar-tículos 1125 a 1139 del Código Civil fian sido cumplidas en la parte en que se suponen infringidas. La consignación lieclia en forma legal, cuando el ofrecimiento de pago se bizo opor-tunamente, se retrotrae a la fecha de dicho ofrecimiento de pago, siempre que aquélla se hiciera dentro de un término prudencial.
Por lo que toca al semestre de arrendamiento de enero a junio de 1911, que debía ser satisfecho en Io. de enero citado, aparece que el ofrecimiento de pago se hizo en 31 de diciem-bre de 1910 y 3 de enero de 1911, verificándose la consigna-ción en 7 de enero citado; y aunque admitamos en mera hipó-tesis que. el primer ofrecimiento fué ilegal por más que favo-recía al deudor, siempre resultaría que como el día Io. de ene-ro del año 1911 fué domingo y que el día 2 era feriado por ministerio de la ley, el primer día hábil para hacer el pago fué el 3 de enero en que se hizo el segundo ofrecimiento, te-niendo por tanto tal ofrecimiento el mismo efecto que si se hubiera realizado en el día señalado, según el precepto del artículo 389 del Código Político.
No ha habido pues falta de pago de cánones del arrenda-miento de la hacienda “Aurora” que pueda dar lugar al desa-hucio solicitado.
Veamos ahora lo que nos dice el récord sobre los otros dos hechos expuestos por los apelantes en su alegato como causa de desahucio.
Io. En la clausula 5a. del contrato de arrendamiento de *294la hacienda “Aurora” a “The Esperanza Central Sugar Co.” celebrado el 31 de marzo de 1906, se estipuló que se concedía a la arrendataria (a) el uso de los montes, (&) el derecho de usufructuar las fincas o las plantaciones de cañas n otras que estimara convenientes, y (c) una servidumbre de vía de diez metros de ancho a través de la finca para establecer una vía férrea, cuya servidumbre, según se pactó en la clausula 10". del mismo contrato había de quedar subsistente a su termi-nación.
2o. Por escritura pública de transacción, otorgada en 6 de enero de 1910 por Don José S. Belaval y Don Miguel Zal-duondo Yeve, como apoderados respectivamente de Doña Concepción y Doña Josefina Veve, y Don Jorge Bird, como administrador general de “The Fajardo Development Company,” con intervención, de la demandada “The Fajardo Sugar Growers’ Association,” estipularon los otorgantes que “The Fajardo Development Company” podría conectar su vía férrea con la de la “Esperanza Central Sugar Company” a través de la finca de Doña Concepción y Doña Josefina Veve para usarla durante el cosecho de 1910, sin que las due-ñas del terreno exigieran por ello indemnización alguna, pero sin exceder el disfrute de aquel derecho del plazo que tiene concedido dicha compañía para terminar la construcción de su línea general con arreglo a la franquicia otorgádole y para levantar la vía de “The Esperanza Central Sugar Co.” fijado por el Consejo Ejecutivo.
3o. En el acto del juicio fué presentado como prueba un plano de las vías férreas de la hacienda “Aurora,” que am-bas partes aceptaron, reconociendo que la vía construida por la Central Esperanza, representada por la letra A, fué auto-rizada por el contrato de arrendamiento de la hacienda “Aurora,” cuya vía está utilizando “The Fajardo Development Company”; que la vía general marcada con las letras C. C. pertenece a la “Fajardo Development Company” y se construye sobre parcelas de terreno que esa compañía ad-quirió de las señoras demandantes; que otra vía, letra B, *295fué contraída por la Central Esperanza desde el año 1906, criando ocupaba la finca como arrendataria; que la vía letra D, es la antigua conexión que fabricó la “Fajardo Development Company” en virtud de la autorización que le fué con-cedida por la escritura ya expresada de 6 de enero de 1910; y que las vías, letras E y F, son las conexiones actuales de la vía general de “The Fajardo Development Company,” construidas en diciembre de 1910, para conectar su dicha vía general con la antigua de la Central Esperanza marcada con la letra A, y cuyas conexiones han sustituido a la antigua,, letra D, usándolas igualmente “The Fajardo Development Company. ’ ’
4o. Aunque la prueba testifical aportada al juicio es con-tradictoria no solo en cuanto al mayor o menor número de-cuerdas de monte que había en la Hacienda “Aurora,” al re-cibirla en arrendamiento la “Esperanza Sugar Company,.” sino también en cuanto al valor de sus maderas, es lo ciérto,, por haberse comprobado, que el corte de árboles se realizó' por la “Esperanza Sugar Company” y no por la corpora-ción demandada.
Ante los hechos que dejamos expuestos respecto de los ramales de ferrocarril construidos sobre la hacienda “Aurora” y en relación al corte de árboles de los montes de dicha hacienda, opinamos debe sostenerse la sentencia apelada desestimando no sólo el primer motivo del recurso, sino tam-bién los demás que estamos examinando.
Por lo que toca a la construcción de los ramales de ferro-carril, son de'aplicación las razones en que descansa la sen-tencia que dictamos en Io. de junio de 1906 en un caso aná-logo al presente, (Rodríguez de las Albas v. Jiménez, 11 D. P. R. 12), en que se alegó como motivo de desahucio el hecho de que el arrendatario sin el conocimiento de la arren-dadora demandante había establecido en una parte de la finca arrendada una vía férrea para el transporte de cañas de “The Juncos Central Company.”
*296Entonces establecimos la siguiente doctrina:
“Y dice el ilustrado comentarista Don José María Manresa y Navarro, en el tomo 10, página 583, al comentar el artículo 1559 del Código Civil antiguo que es exactamente igual al 1472 del revisado:
“No se puede negar que desde el momento en que tal ocurre, el arrendatario infringe una de las condiciones del contrato, y en este sentido parece estar comprendido en ia causa tercera de desahucio de las que enumera el artículo 1569. Pero si atentamente se examina el enlace de todos los números de dicho artículo, y lo que en relación unos con otros quieren expresar, no será dificil llegar a la conclusión que la lógica impone, de que si el No. 4 se ocupa concreta y especial-mente del uso y destino de la finca arrendada como causa de desahucio, no se deben considerar comprendidas en el No. 3 del artículo 1569, a pesar de su generalidad, aquellas condiciones que a ese uso y destino se refieran, porque esto implicaría una duplicidad de motivos de desahucio que no se justifica por ninguna razón.
“Los hechos que dan lugar al desahucio relacionados con la forma del. uso de la finca están comprendidos en la fórmula del nú-mero 4. del artículo 1569 y a ella habrá que acudir exclusivamente para ver si en la práctica se da o nó. Ahora bien; esta fórmula exige para que la causa de desahucio exista, que se falte a la diligencia del padre de familia que el No. 2 del artículo 1555 (No. 2 del 1458 del Código Civil Revisado) requiere, o que el uso no pactado que el arren-datario haga de la cosa implique el desmerecimiento de ésta. Si el arrendatario se limita a dar a la cosa un destino distinto de aquel que se estipuló pero dentro de este nuevo uso observa la diligencia debida y no hace desmerecer en nada a la cosa, no hay en rigor la causa de desahucio que establece el No. 4 del artículo 1569.
“Siempre habrá una hipótesis de incumplimiento por parte del arrendatario de la obligación que le impone el No. 2 del artículo 1555, hipótesis que estará sujeta a la sanción del artículo 1556 (art. 1458 del Revisado) ; pero el modo judicial de hacer efectiva esa sanción en interés del arrendador no será en nuestra opinión, el juicio de desa-hucio, porque faltará la causa legal para el ejercicio de esta acción. Esta condición es justa, porque si la falta de diligencia y el desmere-cimiento de la cosa imperiosamente demandan un procedimiento de la índole del desahucio, cuando no se dan esas circunstancias, sino simplemente un mero cambio de uso cuya justificación tal vez fuera posible al arrendatario, parece lógico conceder una mayor amplitud de medios de defensa y un procedimiento donde acuciosamente se dilu-ciden las cuestiones planteadas.
*297“Nosotros estamos ciertamente autorizados para apoyarnos en la respetable autoridad citada, porque nuestro Código Civil actual no Iba variado en este punto y porque el razonamiento que se lia insertado ■es sano y convincente.
“En este caso concreto el arrendatario no lia infringido ninguna de las condiciones estipuladas en el contrato. El debía destinar las fincas a cualquier clase de siembras y al cuido de ganados y si a ellas dio en parte un uso distinto, abriendo el camino, pero observó la debida diligencia sin que se alegue las fia liecho desmerecer ni tam-poco que ese uso es contrario a la costumbre de la tierra, no hay causa alguna de desahucio, aunque puede haber la sanción del artículo 1459 del Código Civil Revisado, porque siempre existirá, como dice Manresa, una hipótesis de incumplimiento, por parte del arrenda-tario, de la obligación que le impone el número 2 del artículo 1458.”
La doctrina expuesta es perfectamente aplicable al pre-sente caso, en el que si bien se lia alegado el desmerecimiento de la Hacienda “Aurora,” no se lia probado que la cons-trucción de los ramales, no autorizados por las dueñas, dis-minuya el valor del fundo, ni sea contraria a su naturaleza o a la costumbre de la tierra.
¿Pero procederá el desahucio por el corte de montes y maderas de construcción que realizó la “Esperanza Sugar Co.” y no su causahabiente la corporación demandada, o en otros términos, será responsable esa corporación de actos ejecutados por su causante a los efectos del juicio de desa-hucio ?
El Tribunal Supremo de España en sentencia de 2 de diciembre de 1904 dejó consignada la doctrina, de que esta-blecido el juicio de desahucio como procedimiento de reinte-grar al dueño de una finca en el pleno ejercicio de sus dere-chos dominicales, cuando el arrendatario falta abierta y cono-cidamente a las obligaciones del contrato o cuando haya ex-pirado su término, es preciso, según reiterada jurispruden-cia del expresado Tribunal, para el éxito de la acción, que sean de tal naturaleza las relaciones existentes entre arren-dador y arrendatario, que. se compruebe claramente en el jui-cio la infracción de las obligaciones pactadas, ya con reía-*298ción al pago del precio o merced estipulada, ya respecto de cualquier otra obligación relativa a la manera de llevarse la finca arrendada, pues cuando las obligaciones respectivas son de tal naturaleza o tan especiales o tan complejas que no sea racionalmente posible apreciar con exactitud su fina-lidad y trascendencia, se convertiría el procedimiento suma-rio del juicio de desahucio en medio de obtener con cierta, violencia la rescisión de un contrato sin las garantías de defensa e información que ofrecen los juicios declarativos.
En otra sentencia de 29 de mayo de 1906 declaró el mismo' tribunal que la acción de desahucio sólo es procedente cuando' entre el arrendatario y el arrendador o el dueño de la finca y quien la lleva en precario no existen más relaciones jurí-dicas que las derivadas de dicho carácter, y cuando acerca de ellas no existen dudas fundadas que requieran un examen y discusión propios solamente del juicio declarativo corres-pondiente. Aceptamos tal doctrina como buena.
Ahora bien, aunque las señoras demandantes y la com-pañía demandada no celebraron entre sí contrato alguno de arrendamiento de la hacienda “Aurora,” aquéllas han acep-tado y aceptan que dicha compañía es actualmente la causa-habiente de los derechos y acciones de la “Esperanza Sugar1 Company” con la que las demandantes celebraron ese con-trato por escritura pública de 31 de marzo de 1906, y prueba elocuente de- ello es la existencia del presente juicio seguido contra la corporación demandada por falta de pago de cáno-nes del arrendamiento estipulados en dicho contrato y ptras causas atinentes al arrendamiento.
Además de las relaciones jurídicas entre las demandan-tes y la corporación demandada, derivadas del contrato de arrendamiento a contar desde el momento en que la deman-dada se constituyó en causahabiente con aceptación de las demandantes de los derechos y acciones de la “Esperanza Sugar Company,” cuyas relaciones son las que median entre arrendador y arrendatario, surgieron otras relaciones jurídi-cas entre las demandantes y la corporación demandada, como *299tal causahabiente, originadas por los actos que con infrac-ción de las condiciones del contrato de arrendamiento hu-biera podido ejecutar la “Esperanza Sugar Company”; y no es materia de un juicio de desahucio sino de juicio decla-rativo, determinar cuáles sean esas relaciones jurídicas en que las partes demandante y demandada no están conformes, pues mientras las demandantes sostienen que la corporación demandada es responsable de los actos ejecutados por la “Esperanza Sugar Co.,” con infracción de las condiciones de arrendamiento, la compañía demandada rehuye semejante responsabilidad.
No concluiremos sin hacer mérito de que por los deman-dantes y apelantes se tomaron varias excepciones en el jui-cio, que se consignan separadas y numeradas en el pliego de exposición del caso y de excepciones. Esas excepciones se copian literalmente por la representación de los demandan-tes y apelantes en su alegato ante esta Corte Suprema, como errores cometidos por la corte inferior; pero no han sido argumentadas por escrito ni oralmente, ni se han puntuali-zado los errores cometidos, según previene el Reglamento de esta corte, lo cual podría envolver una presunción de aban-dono o desistimiento de ellas y excusarnos de su examen. Sin embargo, hemos examinado dichas excepciones, y atendi-dos los términos en que se ha planteado el debate por los demandantes apelantes, y el prisma bajo el cual han sido consideradas las cuestiones legales propuestas, hemos llegado a la conclusión de que ninguna de esas excepciones es de tal alcance que pueda llevarnos a la revocación de la sentencia apelada.
Por las razones expuestas es de confirmarse la sentencia apelada que dictó la Corte de Distrito de Humacao en 12 de abril de 1911..

Confirmada.

Jueces concurrentes: Sres. Asociados MacLeary, del Toro’ y Aldrey.
*300El Juez Asociado Sr. Wolf, manifestó estar conforme con la sentencia.